    Case 19-34054-sgj11 Doc 1747 Filed 01/15/21                  Entered 01/15/21 08:04:15           Page 1 of 8




The following constitutes the ruling of the court and has the force and effect therein described.




Signed January 14, 2021
______________________________________________________________________



                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION

                                                                  §
     In re:                                                       § Chapter 11
                                                                  §
     HIGHLAND CAPITAL MANAGEMENT, L.P., 1                         § Case No. 19-34054-sgj11
                                                                  §
                                      Debtor.                     §

                      ORDER APPROVING STIPULATION RESOLVING
              PROOF OF CLAIM NO. 166 FILED BY STINSON LEONARD STREET LLP

              Upon consideration of the Stipulation Resolving Proof of Claim No. 166 Filed by

     Stinson Leonard Street LLP [Docket No. 1741] (the “Stipulation”) 2 between Highland Capital

     Management, L.P. (the “Debtor”) and claimant Stinson LLP, f/k/a Stinson Leonard Street LLP

     (“Stinson”) resolving Stinson’s Claim No. 166, in the above-captioned case, it is HEREBY

     ORDERED THAT:


     1
       The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
     address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
     2
       Capitalized terms used, but not otherwise defined herein, shall have the meanings ascribed to them in the
     Stipulation.



     DOCS_DE:232320.1 36027/002
Case 19-34054-sgj11 Doc 1747 Filed 01/15/21             Entered 01/15/21 08:04:15        Page 2 of 8




        1.       The Stipulation, a copy of which is attached hereto as Exhibit A, is approved.

        2.       Stinson’s Claim No. 166 shall be reduced from $895,714.90 to $645,155.15 (the

“Amended Amount”) and shall not be subject to any objection, and will be treated as an allowed

general unsecured claim under any chapter 11 plan confirmed in this case, not subject to further

objection, offset, or avoidance under Chapter 5 of the Bankruptcy Code and shall be considered a

Class 7 Claim under the Debtor’s Fifth Amended Plan of Reorganization as may be amended or

modified.

        3.       KCC, the court-appointed claims agent in this case shall, upon entry of an order

approving this Stipulation, mark the claims register to reflect that Claim No. 166 is amended to

reflect a nonpriority unsecured amount of $645,155.15.

        4.       This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.


                                      ###END OF ORDER###




DOCS_DE:232320.1 36027/002                         2
Case 19-34054-sgj11 Doc 1747 Filed 01/15/21   Entered 01/15/21 08:04:15   Page 3 of 8




                                   EXHIBIT A




DOCS_DE:232320.1 36027/002
Case 19-34054-sgj11 Doc 1747 Filed 01/15/21                     Entered 01/15/21 08:04:15              Page 4 of 8




PACHULSKI STANG ZIEHL & JONES LLP
Jeffrey N. Pomerantz (CA Bar No.143717) (admitted pro hac vice)
Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
Maxim B. Litvak (Texas Bar No. 24002482)
Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
10100 Santa Monica Blvd., 13th Floor
Los Angeles, CA 90067
Telephone: (310) 277-6910
Facsimile: (310) 201-0760

HAYWARD PLLC
Melissa S. Hayward
Texas Bar No. 24044908
MHayward@HaywardFirm.com
Zachery Z. Annable
Texas Bar No. 24053075
ZAnnable@HaywardFirm.com
10501 N. Central Expy, Ste. 106
Dallas, Texas 75231
Tel: (972) 755-7100
Fax: (972) 755-7110

Counsel for the Debtor and Debtor-in-Possession

                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                                                   )
    In re:                                                         )   Chapter 11
                                                                   )
    HIGHLAND CAPITAL MANAGEMENT, L.P., 1                           )   Case No. 19-34054-sgj11
                                                                   )
                                     Debtor.                       )
                                                                   )

                   STIPULATION RESOLVING PROOF OF CLAIM NO. 166
                       FILED BY STINSON LEONARD STREET LLP




1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.




DOCS_DE:232319.3 36027/002
Case 19-34054-sgj11 Doc 1747 Filed 01/15/21                      Entered 01/15/21 08:04:15   Page 5 of 8




          This Stipulation (“Stipulation”) is entered into between Highland Capital Management,

L.P. (the “Debtor”) and claimant Stinson LLP, fka Stinson Leonard Street LLP (“Stinson”). The

Debtor and Stinson shall also be referred to herein as a “Party” and collectively, the “Parties.”

                                                    RECITALS

          WHEREAS, on October 16, 2019, Highland Capital Management, L.P. filed a voluntary

petition for relief under chapter 11 of title 11 of the United States Code 11 U.S.C. §§ 101 et seq.,

as amended, thereby initiating this bankruptcy case in the Bankruptcy Court for the District of

Delaware, Case No. 19-12239 (CSS) (the “Delaware Court”).

          WHEREAS, on December 4, 2019, the Delaware Court entered an order transferring venue

of the Debtor’s bankruptcy case to this Court [Docket No. 186]. 2

          WHEREAS, on April 8, 2020, Stinson filed a proof of claim identified as claim number 166

(“Claim No. 166”) on the claims register on account of services performed pursuant to various

engagement agreements and asserting a non-priority general unsecured claim in the amount of

$895,714.90.

          WHEREAS, the Parties desire to resolve Claim No. 166 on the terms stated herein without

the further time and expense of litigation thereon.

                                                 STIPULATION

     NOW, THEREFORE, IN CONSIDERATION OF THE FOREGOING, THE
PARTIES HEREBY AGREE AND STIPULATE AS FOLLOWS:

          1.       The foregoing recitals are incorporated herein by reference as if set forth in full

herein and are made an express part of this Stipulation.

          2.       This Stipulation is made expressly contingent upon its approval of, and entry of an

order by, the Bankruptcy Court and, should the Stipulation not be approved and an order not be


2
    All docket numbers refer to the docket maintained by this Court.

                                                           2
DOCS_DE:232319.3 36027/002
Case 19-34054-sgj11 Doc 1747 Filed 01/15/21              Entered 01/15/21 08:04:15        Page 6 of 8




entered, the Parties will be deemed to have returned to their respective positions immediately prior

to the execution of this Stipulation without prejudice and with all rights and privileges reserved.

          3.     Stinson’s Claim No. 166 shall be reduced from $895,714.90 to $645,155.15 (the

“Allowed Claim”), shall not be subject to any objection, and will be treated as an allowed general

unsecured claim under any chapter 11 plan confirmed in this case, not subject to further objection,

offset, or avoidance under Chapter 5 of the Bankruptcy Code and shall be considered a Class 7

Claim under the Debtor’s Fifth Amended Plan of Reorganization, as may be amended or modified,

which is currently scheduled for a confirmation hearing on January 26, 2021.

          4.     Stinson shall not have or assert any claim other than the Allowed Claim.

          5.     KCC, the court-appointed claims agent in this case shall, upon entry of an order

approving this Stipulation, mark the claims register to reflect that Claim No. 166 is amended to

reflect a nonpriority unsecured amount of $645,155.15.

        6.       This Stipulation shall be binding upon, and shall inure to the benefit of each of, the

Parties and each of their respective agents, employees, representatives, assigns, successors in

interest, and attorneys, and shall be binding and effective despite any conversion of any of this

bankruptcy case to a case under any other chapter of the Bankruptcy Code.

        7.       Stinson represents that it has not transferred any claim (or any portion thereof) that

is the subject of this Stipulation.

        8.       Each of the Parties shall be responsible for its respective costs and expenses

(including, without limitation, attorneys’ fees, and expenses) incurred by it in negotiating, drafting,

and executing this Stipulation and shall not be responsible for the payment of any such fees or

expenses incurred by any other party hereto.




                                                   3
DOCS_DE:232319.3 36027/002
Case 19-34054-sgj11 Doc 1747 Filed 01/15/21            Entered 01/15/21 08:04:15        Page 7 of 8




        9.       This Stipulation constitutes the entire agreement between the Parties and may not

be amended or modified in any manner except by a writing signed by both of the Parties or their

counsel and approved by the Bankruptcy Court.

        10.      Each Party and signatory to this Stipulation represents and warrants to each other

Party that such Party or signatory has full power, authority, and legal right and has obtained all

approvals and consents necessary to execute, deliver, and perform all actions required under this

Stipulation and, where applicable, has obtained all authority, approvals, and consents necessary to

act on behalf of another Party to execute, deliver, and perform all actions required under this

Stipulation.

        11.      The terms and conditions of this Stipulation are immediately effective and

enforceable upon its entry notwithstanding any applicable stay provided by the Federal Rules of

Bankruptcy Procedure.

        12.      The Bankruptcy Court shall retain exclusive jurisdiction to hear and finally

determine all disputes arising from or related to this Stipulation, including the performance of the

Parties’ obligations hereunder and the implementation, interpretation and enforcement of this

Stipulation. The Parties each consent to the Bankruptcy Court hearing and finally determining all

such disputes. Further, the Parties each agree to waive trial by jury in an action, proceeding, or

counterclaim brought by or on behalf of the Parties hereto with respect to any such dispute.

        IT IS SO STIPULATED.




                                                 4
DOCS_DE:232319.3 36027/002
Case 19-34054-sgj11 Doc 1747 Filed 01/15/21        Entered 01/15/21 08:04:15    Page 8 of 8




 Dated: January 14, 2021.

 PACHULSKI STANG ZIEHL & JONES LLP                    STINSON LLP

 Jeffrey N. Pomerantz (CA Bar No.143717)              /s/ Paul M. Hoffmann
 Ira D. Kharasch (CA Bar No. 109084)                  Paul M. Hoffmann
 Maxim B. Litvak (TX Bar No. 24002482)                1201 Walnut Street, Suite 2900
 Gregory V. Demo (NY Bar No. 5371992)                 Kansas City, MO 64106-2150
 10100 Santa Monica Boulevard, 13th Floor             Telephone: (816) 691-2746
 Los Angeles, CA 90067                                Email: paul.hoffmann@stinson.com
 Telephone: (310) 277-6910
 Facsimile: (310) 201-0760                            Counsel for Stinson LLP
 Email: jpomerantz@pszjlaw.com
         ikharasch@pszjlaw.com
         mlitvak@pszjlaw.com
         gdemo@pszjlaw.com

 -and-

 HAYWARD PLLC

 /s/ Zachery Z. Annable
 Melissa S. Hayward
 Texas Bar No. 24044908
 MHayward@HaywardFirm.com
 Zachery Z. Annable
 Texas Bar No. 24053075
 ZAnnable@HaywardFirm.com
 10501 N. Central Expy, Ste. 106
 Dallas, Texas 75231
 Tel: (972) 755-7100
 Fax: (972) 755-7110

 Counsel for the Debtor and Debtor-in-Possession




                                             5
DOCS_DE:232319.3 36027/002
